ARMSTRONG, P. J.,
dissenting.
In 1999, in response to Martin v. Board of Parole, 327 Or 147, 957 P2d 1210 (1998), the legislature amended ORS 144.335(3), adding the first sentence of that provision, as italicized:
“The order of the board need not be in any special form, and the order is sufficient for purposes of judicial review if it appears that the board acted within the scope of the board’s authority. The Court of Appeals may affirm, reverse or remand the order on the same basis as provided in ORS 183.482(8). The filing of the petition shall not stay the board’s order, but the board may do so, or the court may order a stay upon application on such terms as it deems proper.”
(Emphasis added.) The majority asserts that its “reading of the first and second sentences gives effect to both,” yet it devotes a full half of its opinion to stripping the first sentence of any legal effect. I respectfully dissent.
In order to understand the 1999 amendment — and thereby the requirements imposed on the board through ORS 144.335(3) — it is necessary to understand Martin. In Martin, the petitioner had been convicted of abusing a child and had been sentenced to a term of imprisonment followed by 36 months’ post-prison supervision, incident to which the board had set special supervision conditions for his release. *445The petitioner sought administrative review with the board, objecting to a condition that he not enter Lane County, where the victim of his crimes was living, and arguing that it imposed an inordinate hardship by preventing him from traveling between the northern and southern parts of Oregon any place west of the Cascade range. On reconsideration, the board modified the condition to allow the petitioner to travel through Lane County on Highway 101. The board explained that the condition served to protect the victim from further injury and that the state’s interest in that protection out-weighed the petitioner’s interest in entering Lane County other than as provided in the condition.
We reversed the board’s order and remanded for reconsideration. Relying on ORS 144.335 and its reference to ORS 183.482(8), we concluded that, in order to provide a meaningful basis for judicial review, “the [b]oard must offer a rational explanation of its decision that the special conditions it imposes are necessary to effectuate the objectives of the statute” under which the board had acted. Martin v. Board of Parole, 147 Or App 37, 45, 934 P2d 626 (1997), rev’d on other grounds, 327 Or 147, 957 P2d 1210 (1998).
The board sought Supreme Court review of our decision, arguing that we had exceeded the scope of our review authority under ORS 183.482(8). The board’s argument centered on the fact that the board is exempt from the requirement in the Administrative Procedures Act (APA) that final agency orders include findings of fact and conclusions of law. See ORS 183.470(2) (“A final order shall be accompanied by findings of fact and conclusions of law.”); ORS 183.315(1) (exempting the board from the provisions of ORS 183.470). Thus, the board argued that reviewing courts could not impose upon it, incident to judicial review, a requirement from which the board was statutorily exempt, viz., connecting facts with legal conclusions in its orders.
So framed, the issue on review distilled to “whether [judicial review] authority under ORS 183.482(8) extends to requiring that agencies like the [b]oard provide explanations in their opinions that connect their choice of action with the facts of the case.” Martin, 327 Or at 156. The court answered that question in the affirmative. Relying on Drew *446v. PSRB, 322 Or 491, 909 P2d 1211 (1996), the court concluded that “the requirement of some kind of an explanation connecting the facts of the case * * * and the result reached by an agency is a requirement of ORS 183.482(8), as that section has been construed authoritatively by this court.” Martin, 327 Or at 157.
The Oregon Department of Justice (DOJ) responded to Martin by seeking legislation to overturn it. The result was Senate Bill (SB) 401 (1999), which, as introduced, amended the APA by adding a sentence to ORS 183.482(8):
“Nothing in this subsection shall be construed to require an agency to explain how the agency’s order is supported by the facts and the evidence in the record if the agency is exempt from the requirement of making findings of fact or conclusions of law under ORS 183.470 or other law.”
DOJ presented testimony that the bill was a direct response to Martin and expressed concern that some agencies— particularly the board — “could not maintain [their existing level of] production if [they] were required to draft a more formal order in every case,” as Martin required. Testimony, Senate Committee on Judiciary, SB 401, Feb 4, 1999, Ex A (statement of Assistant Attorney General Christine Chute). Although SB 401 applied to other agencies as well, DOJ focused its discussion throughout the legislative process on Martin’s effect on the board, emphasizing the important role that standard orders play in the board’s work due to the large number of orders that it issues. See id.; Testimony, House Committee on Judiciary, SB 401, Mar 17, 1999, Ex D (statement of Assistant Attorney General Philip Schradle).
The Oregon Judicial Department (OJD) opposed the bill on the ground that it would erode the quality of judicial review of orders issued by the affected agencies and increase the workload of the courts. Testimony, Senate Committee on Judiciary, SB 401, Feb 4, 1999, Ex C (statement of James W. Nass, Appellate Legal Counsel for the Supreme Court and Court of Appeals). Accordingly, OJD presented proposed amendments that sought to preserve Martin’s holding. It did that by creating a formal procedure in which an agency would have 30 days from the filing of a petition for judicial review to review its order for compliance with Martin and, if *447necessary, to issue a new order with an expanded explanation connecting the facts found by the agency with the result that it reached. Id. Touted as a compromise, OJD’s approach reflected an acknowledgement that, given the board’s high volume of orders, it would be “unable to produce the kind of orders that are suitable for judicial review for every case.” Id. Accordingly, a premise of OJD’s approach was that a significant number of board orders would go unchallenged and, therefore, the board could effectively continue issuing standard orders in those cases. See generally Testimony, House Committee on Judiciary, SB 401, Mar 17, 1999, Ex E (statement of James W. Nass).
Eventually, the text of SB 401 was replaced with language that represented a compromise between DOJ and OJD that was achieved during a meeting of the Attorney General, the Chief Justice, and Justice Gillette, who had authored the court’s opinion in Martin. The scope of the bill was narrowed to apply only to the board, and, instead of amending the APA, it amended the board’s enabling legislation, adding the first sentence to the judicial review provision in ORS 144.335:
“The order of the board need not be in any special form, and the order is sufficient for purposes of judicial review if it appears that the board, acted within the scope of the board’s authority. The court may affirm, reverse or remand the order on the same basis as provided in ORS 183.482(8). The filing of the petition shall not stay the board’s order, but the board may do so, or the court may order a stay upon application on such terms as it deems proper.”
Or Laws 1999, ch 618, § 1 (emphasis added).
Unfortunately, little of the legislative history addresses the intended effect of that compromise. At a hearing before the Subcommittee on Civil Law, a DOJ representative explained the impetus for the compromise — that is, the disagreement between DOJ and OJD — but failed to shed light on the operation of the amended language. The DOJ representative told the subcommittee:
“There was some disagreement between the Department of Justice and the Judicial Department about the wisdom of the original proposal that amended the Administrative *448Procedures Act. Our primary concern was with the Board of Parole orders, due to [the board’s] very, very large volume. And my boss, the Attorney General, sat down with the Chief Justice of the Supreme Court and Justice W. Michael Gillette, and worked out some alternative language and, through the good auspices of legislative counsel, massaged that and have come up with this that I believe it is fair to say that everyone is satisfied with this now, although now it only applies to the parole board — not to the PSRB or anyone else that would have been covered by the first bill.”
Tape Recording, House Committee on Judiciary, Subcommittee on Civil Law, SB 401, June 1, 1999, Tape 185, Side A (statement of Assistant Attorney General Christine Chute).
The only other recorded discussion of the amendment occurred on the House floor in the following exchange between Representatives Shetterly and Bowman:
“[Rep. Shetterly:] Senate Bill 401 comes to you also from the Civil Judiciary Committee. It relates to orders of the state Board of Parole and Post-Prison Supervision that are appealed to the Oregon Court of Appeals, and it simply provides that the form of order from the state board is exempt from certain formal requirements that apply to other state agencies regarding what the orders must contain for the purpose of judicial review. This bill is passed out of the Senate, we did some amending to it here in the House that was negotiated and agreed to by the courts and by the Board of Parole and Post-Prison Supervision, as well as the Department of Justice. It is a very technical bill; I urge your support for it.
((* * * * *
“[Rep. Bowman:] My question has to do with whether or not this bill would limit the information that inmates would receive as they are talking to the parole board about what they need to do to be released.
“[Rep. Shetterly:] Thank you for the question. No, it does not limit the information that inmates are to receive. This statute — this bill deals only with the form of orders that would be transmitted from the case to the Court of Appeals for the purpose of judicial review.”
*449Tape Recording, House Floor, SB 401, June 11, 1999, Tape 113, Side B (statements of Rep Lane Shetterly and Rep Jo Ann Bowman) (emphasis added). Immediately thereafter, the House passed SB 401. The Senate adopted the House amendments without any significant discussion.
Keeping all of that in mind, it is our task to discern the intention of the legislature, if possible, in amending ORS 144.335(3). ORS 174.020(l)(a). Undertaking that task, the majority concludes that, as amended, ORS 144.335(3) requires that, “although no particular form of order is required, the board must provide some explanation connecting key facts or at least portions of the record and the board’s conclusion, and * * * the level of detail in the explanation may vary depending on the conclusion the board must justify.” 258 Or App at 443. However, prior to the 1999 amendment, Martin — at which the amendment was directly aimed — had unequivocally construed the statute to require the board to provide “some kind of an explanation connecting the facts of the case (which would include the facts found, if any) and the result reached by [the board].” 327 Or at 157.
Respectfully, I cannot discern a difference between the two standards, viz., the standard identified by the majority in this case and the standard identified by the court in Martin. Neither does the majority identify one. Instead, dividing the text of the amendment into two clauses, the majority posits that the first clause — viz., [t]he order of the board “need not be in any special form” — “is consistent with and reaffirms” the board’s exemption from the general APA requirement that final agency orders “shall be accompanied by findings of fact and conclusions of law.” 258 Or App at 436, 436 n 3 (emphasis added); ORS 183.470(2); see also ORS 183.315(1) (ORS 183.470 does not apply to final orders of the board). The majority acknowledges that the second clause — viz., “the order is sufficient for purposes of judicial review if it appears that the board acted within the scope of the board’s authority” — is “less clear,” but contends that it “suggests that an order, on its face, should reflect to the reviewing court a proper basis for the board’s decision.” 258 Or App at 436 (emphasis in original).
*450That, it seems, is a circuitous way of saying that the amendment is redundant, and I do not believe the legislature would endeavor to amend ORS 144.335(3) solely to maintain the status quo set by Martin. The majority’s textual and contextual arguments to the contrary are unpersuasive. As to the text, while (as the majority repeatedly points out) the second sentence of ORS 144.335(3) — viz., “[t]he Court of Appeals may affirm, reverse!,] or remand the order on the same basis as provided in ORS 183.482(8)” — survived the amendment unchanged, it is now prefaced with the proposition that, for purposes of judicial review — including substantial-evidence review — it must appear from the board’s order “that the board acted within the scope of the board’s authority.” Thus, in order to emphasize the continuing vitality of the statute’s second sentence, the majority reduces the text of the amendment to a mere confirmation of Martin's holding.
As to context, the majority points emphatically to ORS 144.135, which requires the board to “state in writing the detailed bases of its decision!]” regarding parole release dates. 258 Or App at 438. Relying on the ordinary meaning of those terms, the majority characterizes that statute to require “some particularized account of the bases of [the board’s] conclusion, not merely a conclusory statement referring to the entire record.” Id. at 438. I do not dispute the definitions of “detailed” and “decision” that the majority provides; I do dispute their significance and the conclusion that the majority draws from them.
The Supreme Court construed ORS 144.135 in Anderson v. Board of Parole, 303 Or 618, 740 P2d 760 (1987). Anderson involved an order in which the board had decided not to override the petitioner’s minimum sentence. The applicable board rule authorized the board to override a sentence if four of the five board members voted to do that. The board’s order stated that three members of the board had voted to override the petitioner’s minimum sentence but two had not. The order did not give the reasons that the board members had voted as they had.
The Supreme Court concluded that the order complied with ORS 144.135, notwithstanding that it gave no *451reason for the board members’ votes. The court explained that the “vote and who made it constitute the basis for the decision not to override” the minimum sentence. Id. at 626. Thus, consistent with Anderson, I understand ORS 144.135 to require the board to state in its orders the grounds for its actions but not to require it to state the particularized reasoning that led the board to reach the conclusion on which its actions are based. See also Harris v. Board of Parole, 47 Or App 289, 301, 614 P2d 602, rev den, 290 Or 157 (1980) (explaining that, to satisfy ORS 144.135, the board order must state a basis for “why the Board did what it did”).
Finally, the sparse legislative history addressing the final language of the 1999 amendment does not support the majority’s conclusion that it served simply to “reaffirm[]” the holding of Martin. Though cursory, those discussions suggest that some change was intended, and, frankly, it seems that OJD may have conceded more than DOJ during their negotiations. As explained, the effect of the amendment was to “exempt” the board’s “form of order” from “certain formal requirements that apply to other state agencies regarding what the orders must contain for the purpose of judicial review.” It is difficult to imagine to what other “formal requirements” Representative Shetterly could have been referring other than the requirement recognized in Martin, viz., an explanation connecting the facts of a case to the result.
My understanding of the amendment is bolstered, finally, by the legislature’s clear understanding that SB 401 represented a negotiated compromise between the initial positions of DOJ and OJD, which were clearly delineated throughout legislative hearings in both the House and Senate. There are two conceptual ways in which the compromise could have been achieved. The first is by altering the depth of Martin’s requirement. That is, the amendment could redefine the required contents of an order that is sufficient for judicial review under ORS 183.482(8). The second is by altering the breadth of Martin’s requirement. That is, the amendment could limit Martin’s holding to some defined subset of board orders, reflecting the understanding — expressed by both DOJ and OJD — that the board could not realistically comply with Martin in every case.
*452It appears that SB 401 accomplished the former by specifying that an order of the board is “sufficient for purposes of judicial review if it appears that the board acted within the scope of the board’s authority.” Notably absent from that language is any reference to an explanation connecting the facts of the case to the result reached, despite the existence of similar language in the draft legislation from both DOJ and OJD. See SB 401 (as introduced) (the board need not “explain how the agency’s order is supported by the facts and the evidence in the record”); Testimony, Senate Committee on Judiciary, SB 401, Feb 4, 1999, Ex C (statement of James W. Nass) (the board must provide an “explanation that connects the facts found by the agency with the result reached by the agency”). From that omission, as well as the other reasons set out above, I must conclude that the legislature intended to relieve the board of the substantial-reason requirement otherwise implicit in the judicial-review provisions of ORS 183.482(8).
Accordingly, I dissent.